273 S.W.3d 42 (2008)
Rodney W. HAESEMEYER, Respondent,
v.
Christina A. HAESEMEYER, Appellant.
No. WD 68840.
Missouri Court of Appeals, Western District.
October 21, 2008.
Michael C. McIntosh, Independence, MO, for Appellant.
Rodney W. Haesemeyer, Higginsville, MO, pro-se.
Before HAROLD L. LOWENSTEIN, P.J., PAUL M. SPINDEN, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
Christina Haesemeyer appeals the trial court's judgment and decree of dissolution of marriage. She challenges the trial court's awards of child custody, maintenance, and attorney's fees. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).